Testator was a resident of New York. His will was admitted to probate there, and an exemplified copy presented and admitted here. The executor, also a resident of New York, requested that letters of administration issue to a resident of this city named by him.
The Public Administrator contested the right of the executor’s nominee, and petitioned for letters to himself, as his absolute right.
By the Court:
Neither of the petitioners has an absolute right to letters. Under See. 1379, the Court, has the discretion of granting letters to such applicant as it may select. In this case the Court will, in the exercise of its discretion, grant letters to the Public Administrator. He is a public officer, and is more immediately under the orders of the Court, requiring the deposit of funds in the County Treasury.